DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on June 28, 2022.
Receipt and entry of the amended drawings, amendments to the specification, and amended claims are hereby acknowledged.
Claims 1 through 16 are pending. Of these, claims 1 through 10 have all been amended either directly or indirectly, whereas claims 11 through 16 are new.
Response to Arguments
Applicant’s arguments filed on June 28, 2022 with respect to the prior art rejections of claims 1 through 10 as set forth by the examiner in the previous Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The replacement drawings for Figure 3, Figure 4, Figure 8, Figure 9, Figure 10, and Figure 11 were received on June 28, 2022.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “The present application discloses…”), because it does not avoid legal phraseology normally reserved for claims (i.e., “comprising”), because it uses unclear terms (i.e., “plate-like member”), and because it is written in a run-on fashion instead of using separate sentences to summarize the salient elements of the inventive apparatus. Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no proper antecedent basis in the specification for either the term “plate-like member” as recited throughout the claims or for the term “fresh space” as recited in claims 9 and 10.
The disclosure is objected to because of the following informalities: the terms “arc surface” and “arc surfaces” in paragraph [0040] should be replaced with the terms “arcuate surface” and “arcuate surfaces” respectively, for improved idiomatic/grammatical correctness.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are, for example: “sealing body”/”sealing bodies”, “abutting parts”, “seal section”, and “connecting portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain at least some grammatical and idiomatic errors.
For example, the terms “arc surface” and “arc surfaces” in each of claims 13 and 14 are not idiomatically/grammatical proper and should be replaced with the terms “arcuate surface” and/or “arcuate surfaces”, as appropriate. 
Also for example, the newly added limitations at the end of base claim 1, “wherein a notch is provided between the upper and lower sealing bodies, for passing a wire connected with the vacuum pump, a seal section is provided at the notch” are not clear as written due to either one or more missing words and/or due to idiomatic/grammatical informalities. In particular, it is not clear whether “for passing a wire connected with the vacuum pump” is missing one or more words immediately preceding the same or whether the comma immediately preceding the same is unnecessary and was inadvertently included and/or whether one or more words are missing immediately preceding “a seal section is provided at the notch”, thus rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. 
As written, it is not clear whether the limitation “upper and lower sealing bodies” [claim 1, line 2; and other occurrences in the claims] is intended to recite an upper sealing body and a lower sealing body or to recite plural upper and plural lower sealing bodies. Recommend that the limitation “upper and lower sealing bodies” be replaced with a limitation reciting an upper sealing body and a lower sealing body if the former is intended to be recited by the claims and also to provide proper antecedent basis in the claims for later recitations of “the upper sealing body” and “the lower sealing body” in the claims. 
There is insufficient antecedent basis in the claims for the following limitations in the claims, for example: “the plate-like member” [claim 1, line 9; claim 1, line 10; claim 1, line 11; claim 4, lines 1-2); “the upper sealing body” [claim 1, line 7]; “the lower sealing body” [claim 1, line 12; claim 1, line 14; claim 15, line 2; claim 15, lines 2-3]; “the metal sheets” [claim 5, lines 1-2]; “the metal sheet” [claim 7, line 2; claim 8, line 2]; “the seal section” [claim 11, lines 1-2; claim 12, lines 4-5; claim 15, line 4; claim 16, line 2]; and, “the box” [claim 12, line 4].
Regarding the claims as written, the phrase "plate-like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
In claim 12, it is not clear to which previously recited element(s) the indeterminate term “therebetween” is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom.
In claim 13, it is not clear to which previously recited element(s) the indeterminate term “thereof” is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom.
In claim 14, it is not clear to which previously recited element(s) the indeterminate term “therethrough” is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom.
Any claim not specifically cited above is rejected at least as being dependent on a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 appears to depend from claim 1 (with claim 10 in turn depending from claim 10) but claim 9 fails to further limit the vacuum assembly of claim 1 in any way, instead merely reciting the connection of the vacuum assembly with the fresh space of the refrigerator.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1 through 16 would be allowable if rewritten or amended, without patentably significant broadening, to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not show nor reasonably suggest the inventive vacuum assembly as recited in the claims of the instant application. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763